831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie WARD, Plaintiff-Appellant,v.Warden Gene SCROGGY, et al., Defendants-Appellees.
No. 87-5800.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1987.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's order granting summary judgment to the defendants in this prisoner's civil rights case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a prisoner at the Kentucky State Penitentiary.  The defendants are prison officials.  The complaint alleges that the defendants failed to prevent the plaintiff from being assaulted and that they subsequently placed him in the same cell block with the inmates who had assaulted him.  Upon motion by the defendants, the district court granted summary judgment.  After an examination of the record, we agree with the conclusion of the district court for the reasons stated in the court's opinion.


3
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.